— In an uncontested private placement adoption pursuant proceeding to NY Constitution, article VI, § 12 (d) and Domestic Relations Law article 7, Stanley Michelman, the attorney for the adoptive parents, appeals from an order of the Surrogate’s Court, Westchester County (Brewster, S.), dated September 20, 1990, which, sua sponte, reduced his attorney’s fee from $3,000 to $1,000.
Ordered that the order is reversed, as a matter of discretion, without costs or disbursements, and the appellant’s legal fee in the amount of $3,000 is reinstated, for the reasons stated in Matter of Anonymous (175 AD2d 127 [decided herewith]). Bracken, J. P., Fiber, Miller and Ritter, JJ., concur.